Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application
Applicant’s amendment, filed Nov. 16, 2022, has been entered in the application. Claims 1-7 and 9-14 are pending, with claim 8 now being canceled.

Claim Objections
Claim 6 is objected to because of the following informalities:  in claim 6, line 2, it appears as though a word such as –to-- is missing between “connected” and “a docking socket”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 and 9-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. In claim 1, lines 4-5, the recitation “such as” is confusing in that it is not clear whether or not the material immediately following the phrase is intended to form a part of the claim; in claim 1, line 15, the recitation “a fastening section and a bearing section and the fastening section on the vehicle-side…” is confusing in that the duplicative recitation of the fastening section is not clear; in claim 1, line 31, it is not clear whether or not “the jacket wall” intends to refer to the term “an outside jacket wall” in claim 1, line 16, or is a different element (if the latter, it may lack a clear antecedent basis; if the former, it would be appropriate for the same term to be used identically to ensure that it is clearly the same intended element); in claim 2, lines 5-6, the recitation of “an internal toothing” are confusing in that an internal toothing is already recited in claim 1 (see, e.g., lines 33 and 36), and as such, it is not clear whether the term in claim 2 is the same element as already recited in claim 1 or not; similarly in claim 2, line 7, the recitation of “an external toothing” is confusing in that an external toothing is already recited in claim 1 (see, e.g., line 34), and as such, it is not clear whether the term in claim 2 is the same element as already recited in claim 1 or not; see a similar condition in claim 4, line 5 (“…with an internal toothing”); In claim 6, line 3, the recitation “the bearing seat 224 is connecting a docking socket 32…” is confusing in that the target of the connection (i.e., connecting the docking socket to what?) is not set forth; in claim 7, line 2 “the cylindrical coupler” lacks a clear antecedent basis (note that claim 7 depends from claim 1 which does not appear to recite a cylindrical coupler); in claim 7, line 3, “the hollow-cylindrical coupling section” appears to lack a clear antecedent basis; in claim 9, lines 10-11 and 15, “its outside jacket wall” lacks a clear antecedent basis (note that the recitation of an element associated with another via a possessive implies that the element has been mentioned, though in this case, an outside jacket wall associated with the accessory-side drive shaft connecting device has not been previously mentioned.
As regards claims currently rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, please note that rejections under 35 USC §102 and 103 should not be based upon considerable speculation as to the meaning of the terms employed and assumptions as to the scope of the claims when the claims are not definite. See In re Steele 305 F.2d 859, 862, 134 USPQ 292, 295 (CCPA 1962). When no reasonably definite meaning can be ascribed to certain terms in a claim, the subject matter does not become anticipated or obvious, but rather the claim becomes indefinite. See In re Wilson 424 F.2d 1382, 1385, 165 USPQ 494, 496 (CCPA 1970). As such, applicant’s claims may reasonably be subject to prior art rejections not set forth herein upon the clarification of the claim language.
Allowable Subject Matter
Claim 1, as best understood, would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claims 2-7 and 9-14, as best understood, would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Response to Comments
Applicant’s comments, filed with the amendment, have been carefully considered. Applicant’s comments concerning the previous rejections made under 35 USC §112 are noted, although some of the previously noted instances of unclear language persist in the most recent version of the claims (and other instances appear to have been introduced via the amendment). Applicant asserts that the prior art of record cannot meet the claims as amended, and in this instance the examiner agrees. As such, the prior art-based rejections have been withdrawn. Applicant’s comments concerning an interview are noted, and applicant is welcome to contact the examiner for such an interview when it becomes clear that such communication would be appropriate for advancing prosecution.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry specifically concerning this communication or earlier communications from the examiner should be directed to F. Vanaman whose telephone number is 571-272-6701. 
In the event that the examiner cannot be reached, the examiner’s supervisor, Paul Dickson, may be reached at (571) 272-7742.
Any inquiries of a general nature or relating to the status of this application may be made through either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

	A response to this action should be mailed to:
		Mail Stop ______
		Commissioner for Patents
		P. O. Box 1450
		Alexandria, VA 22313-1450, 
	Or faxed to:
PTO Central Fax: 571-273-8300

								F. VANAMAN
								Primary Examiner
								Art Unit 3616
	
								/FRANK B VANAMAN/                                                                                      Primary Examiner, Art Unit 3616